DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/14/2021 has been entered.
 Response to Arguments
Applicant’s arguments, see pages 6-11 of Applicant’s Response, filed 11/17/2021, with respect to the 35 U.S.C. 103 rejections have been fully considered and are persuasive.  The 35 U.S.C. 103 rejections have been withdrawn. 
Examiner’s Statement of Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance:
Independent claims 1 and 11 are distinguished from the art of record for the reasons outlined below.
Scales (U.S. PG Pub. No. 20080316042; hereinafter “Scales”)
Scales teaches a system and method for determining the location of an apparatus, and the double checking of the determined location against location information received at one or more connection points. Scales: abstract, paragraphs [0108-111. 114, 120-122]) Scales further teaches applying this concept to a road tolling system. (Scales: paragraph [0002]) Scales, however, does not appear to teach that this double checking process is performed by initiating a session in both the mobile device and the on-board unit, exchanging a session identifier between the two devices, logging both the position 
Copejans (U.S. PG Pub. No. 20100287038; hereinafter “Copejans”)
Copejans teaches a system which uses satellite navigation functionality to determine the position of a vehicle, and then compares the position information against sensor readings from the vehicle at one or more locations in order to validate the position information received. (Copejans: abstract) Copejans, however, appears to teach that the on-board unit determines the location information and the sensor information is received from a cell phone (as opposed to the cell phone determining the location of the vehicle, and the on-board unit logging beacon information). (Copejans: paragraphs [0062, 84-94]) Nor does Copejans teach the initiation of a tolling session in both the cell phone and the on-board unit, exchanging a session identifier between the two devices, logging both the position notifications and the beacon information under this same identifier, and then performing the cross-checking operation.
Palmer (U.S. PG Pub. No. 20090024458; hereinafter “Palmer”)
Palmer teaches a system and method for charging a road user based on received positioning data. (Palmer: abstract) Palmer teaches a journey identifier may be generated for the journey. (Palmer: paragraphs [0062-67], Figs. 5-7) Palmer further teaches the validation of the position information received based on one or more challenge points (beacons passed). (Palmer: paragraphs [0106-112], Fig. 14) Palmer further contemplates the adaptation of a mobile telephone to perform one or more of the functions of the on-board unit. (Palmer: paragraph [0141]) Palmer, however, does not appear to teach that a separate beacon log is maintained against which the position notifications are compared. Nor does Palmer teach the initiation of a tolling session in both the cell phone and the on-board unit, exchanging a session identifier between the two devices, logging both the position notifications and the beacon information under this same identifier, and then performing the cross-checking operation.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMETT K WALSH whose telephone number is (571)272-2624. The examiner can normally be reached Mon.-Fri. 6 a.m. - 4:45 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha Desai can be reached on 571-270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMMETT K. WALSH/Primary Examiner, Art Unit 3628